Exhibit 10.2

 

FORM OF


RESTRICTED STOCK GRANT AGREEMENT

USED WITH

DOVER DOWNS GAMING & ENTERTAINMENT, INC.

2002 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED

 

RESTRICTED STOCK GRANT AGREEMENT made as of the               day of
                       ,               (the “Grant Date”) between DOVER DOWNS
GAMING & ENTERTAINMENT, INC., a Delaware corporation (hereinafter called
“Company”), and                                    , an employee of the Company,
or one or more of its subsidiaries (hereinafter called the “Employee”).

 

WHEREAS, the Company desires to grant to the Employee shares of its Common
Stock, par value $0.10 per share (hereinafter called the “Common Stock”),
subject to certain continued employment and vesting criteria, pursuant to the
terms and provisions of the Company’s 2002 Stock Incentive Plan, as Amended and
Restated, (hereinafter called the “Plan”), as hereinafter provided.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and Employee’s employment by the Company, the parties hereto agree as follows:

 

1.             THE PLAN.  This Agreement is made pursuant to and in accordance
with the terms and provisions of the Plan.  Anything in this Agreement to the
contrary notwithstanding, the terms and provisions of the Plan, all of which are
incorporated herein by reference, shall be controlling in the event of any
inconsistency herewith.

 

2.             ADMINISTRATION.  The Plan shall be administered by the
Compensation and Stock Incentive Committee of the Board of Directors of the
Company, hereinafter referred to as the “Committee”.  The Committee is
authorized and empowered to administer and interpret the Plan and this
Agreement.  Any interpretations of this Agreement or of the Plan made by the
Committee shall be final and binding upon the parties hereto.

 

--------------------------------------------------------------------------------


 

3.             GRANT OF RESTRICTED STOCK.  Effective as of the Grant Date, the
Company hereby irrevocably grants to the Employee                  shares of
Common Stock, which shares are subject to satisfaction of the vesting
requirements and the terms and conditions hereinafter set forth (such shares of
Common Stock being hereinafter referred to in the aggregate as the “Restricted
Stock”).

 

4.             VESTING AND CONTINUED EMPLOYMENT.  All Restricted Stock shall
vest in accordance with the following vesting schedule, but only if, through
such date, Employee shall have been in the continuous employ of the Company or a
subsidiary thereof, in a position of equivalent or greater responsibility as on
the Grant Date:

 

Anniversary
Date
of this
Agreement

 

Percentage
of
Total Grant
Fully Vested

 

Number
of
Shares
Fully Vested

 

Cumulative
Number of
Shares
Fully Vested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unless otherwise determined by the Committee (or pursuant to procedures
established by the Committee) at or after the Grant Date, if an Employee’s
employment terminates for any reason other than death or retirement on or after
age 65, as in the case of voluntary resignation of employment, all Restricted
Stock which has not yet vested shall be immediately forfeited.

 

Unless otherwise determined by the Committee at or after the Grant Date, if an
Employee’s employment terminates by reason of death, a pro rata portion of the
restrictions pertaining to continued employment on any Restricted Stock will
lapse, based on the number of full months the Employee was employed during the
restriction period divided by the total number of months in the restriction
period.

 

Unless otherwise determined by the Committee at or after the Grant Date, if an
Employee’s employment terminates by reason of retirement on or after age 65, all
of the restrictions pertaining to continued employment on any Restricted Stock
will lapse.

 

2

--------------------------------------------------------------------------------


 

5.             ESCROW; DIVIDENDS AND VOTING RIGHTS.  Prior to the completion of
the vesting schedule referenced in Section 4, all shares of Restricted Stock
shall be held in escrow by the Company for the benefit of the Employee.  During
such period, prior to any forfeiture of the shares, the Employee shall receive
all cash dividends declared with respect to the shares and shall have the right
to exercise all voting rights with respect to the shares.  At the discretion of
the Company, any share certificates so held in escrow shall be inscribed with a
legend referencing the transfer restrictions contained in this Agreement and any
other applicable transfer restrictions.  Any share certificates issued pursuant
to a stock split or as dividends with respect to the Restricted Stock held in
escrow shall also be held in escrow on the same terms as the Restricted Stock
and shall be released at the same time as, and subject to the same risk of
forfeiture as, the shares with respect to which they were issued.  Any issued
Restricted Stock which the Employee does not forfeit pursuant to Section 4 shall
be transferred to the Employee free of any forfeiture conditions under the Plan
or this Agreement as soon as practicable after the service vesting condition
under Section 4 has been satisfied or no longer applies.

 

6.             NON-TRANSFERABILITY.  No Restricted Stock granted pursuant to
this Agreement shall be assignable or transferable, and such Restricted Stock
shall not be subject to execution, attachment or other process, until that date
on which the Restricted Stock vests pursuant to Section 4.  Any attempt by the
Employee to alienate, assign, pledge, hypothecate or otherwise dispose of the
Employee’s interest in this Agreement or any Restricted Stock prior to its
becoming fully vested shall be ineffective and shall permit the Company to
terminate this Agreement and cause the forfeiture of any unvested shares.   The
Company may, at its discretion, place a legend to such effect on the
certificates representing the shares of Restricted Stock and issue appropriate
stop transfer instructions to the Company’s transfer agent.

 

7.             CHANGE IN CAPITALIZATION.  If there are any changes in the
capitalization of the Company affecting in any manner the number or kind of
outstanding shares of Common Stock of the Company, whether such changes have
been occasioned by declaration of stock dividend, stock split-ups,

 

3

--------------------------------------------------------------------------------


 

reclassifications or recapitalizations of such stock, or because the Company has
merged or consolidated with some other corporation, or for any other reason
whatsoever, then the number of shares then subject to this Agreement shall be
proportionately adjusted by the Committee as required by the Plan or to whatever
extent the Committee determines that any such change equitably requires an
adjustment.  In no case shall the Company be required to issue a fractional
share of Common Stock, and the total adjustment as set forth above shall be
limited accordingly.  The Committee need not treat other holders of Restricted
Stock in the same manner as the Employee is treated.

 

8.             REQUIREMENTS OF LAW.  If any law, regulation of the Securities
and Exchange Commission, or any regulation of any other commission or agency
having jurisdiction shall require the Company or the Employee to take any action
with respect to the shares of Restricted Stock covered by this Agreement, then
the date upon which the Company shall deliver or cause to be delivered the
certificate or certificates for the shares of Restricted Stock shall be
postponed until full compliance has been made with all such requirements or law
or regulation.  Further, at or before the time of the delivery of any shares of
Restricted Stock, the Employee shall, if requested by the Company, deliver to
the Company a written statement that the Employee intends to hold the shares, so
acquired for investment and not with a view to resale or other distribution
thereof to the public.  Further, in the event the Company shall determine that,
in compliance with the Securities Act of 1933 or other applicable statute or
regulation, it is necessary to register any of the shares of Restricted Stock,
or to qualify any such shares for exemption for any of the requirements of the
Securities Act of 1933 or other applicable statute or regulations, then the
Company shall take such action at its own expense, but not until such action has
been completed shall the shares be issued in the name of the Employee.

 

9.             WITHHOLDING.  The Company shall have the power and the right to
deduct or withhold, or require an Employee to remit to the Company, an amount
(including any shares of Common Stock withheld as provided herein) sufficient to
satisfy Federal, state and local taxes (including the Employee’s FICA
obligation) required by law to be withheld with respect to a grant of

 

4

--------------------------------------------------------------------------------


 

Restricted Stock.  With the Company’s consent, the Employee shall be able to
elect that such tax withholding requirements be satisfied, in whole or in part,
(1) by tendering shares of Common Stock held by the Employee at least twelve
(12) months prior to their tender or (2)  through a reduction in the number of
shares of Restricted Stock issued or transferred to the Employee.  Any such
election shall be irrevocable, made in writing and signed by the Employee.  The
Company reserves the right to reduce the number of shares of Restricted Stock
issued or transferred to the Employee in order to satisfy such minimum
applicable tax withholding requirements.

 

10.           NO EFFECT ON EMPLOYMENT.  Nothing herein shall be construed to
limit or restrict the right of the Company or any of its subsidiaries to
terminate an Employee’s employment at any time, with or without cause, or to
increase or decrease the compensation of the Employee from the rate in existence
at the time of the Grant Date.

 

11.           GOVERNING LAW.  This Agreement and all awards made and actions
taken hereunder shall be governed by and construed in accordance with the laws
of the State of Delaware and the parties agree to the exclusive jurisdiction of
state and federal courts in Delaware with respect to any disputes arising under
this Agreement or the Plan.

 

IN WITNESS WHEREOF, the Company has caused this Option Agreement to be duly
executed by an authorized officer, and the Employee has hereunto set hand and
seal, all as of the day and year first above written.

 

 

Dover Downs Gaming & Entertainment, Inc.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Employee

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

SS#:

 

 

5

--------------------------------------------------------------------------------